Case 1:20-cv-00101-DMT-CRH Document1 Filed 06/05/20 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA
WESTERN DIVISION

KEVIN POWERS, Individually and on PLAINTIFF
Behalf of All Others Similarly Situated

VS. No. 1:20-cv-

ROSSCO CRANE & RIGGING, INC.., DEFENDANTS
ROSS KOVACH and JERE KOVACH

ORIGINAL COMPLAINT—COLLECTIVE ACTION

COMES NOW Plaintiff Kevin Powers (“Plaintiff’), individually and on
behalf of all others similarly situated, by and through his attorney Josh Sanford of
the Sanford Law Firm, PLLC, and for his Original Complaint—Collective Action
against Rossco Crane & Rigging, Inc., Ross Kovach and Jere Kovach
(collectively “Defendants” or “Defendant”), he does hereby state and allege as
follows:

l. PRELIMINARY STATEMENTS

1. Plaintiff, individually and on behalf of all others similarly situated,
brings this collective action under the Fair Labor Standards Act, 29 U.S.C. § 201,
et seq. (“FLSA”), the North Dakota Century Code § 34-06-01, ef seq.
(“N.D.C.C.”), and the North Dakota Administrative Code § 46-02-07-01, et seq.
(“N.D. Admin. Code”), as authorized generally by the N.D.C.C. § 28-32-02(1),

and more specifically by N.D.C.C. § 34-06-03,' for declaratory judgment,

 

i The right to a private cause of action under this statutory scheme was confirmed in
Werlinger v. Champion Healthcare Corp., 1999 ND 173 (ND 1999).
Page 1 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et al.
U.S.D.C. (Dist. N.D.} Case No. 1:20-cv-____
Original Complaint—Collective Action
Case 1:20-cv-00101-DMT-CRH Document 1 Filed 06/05/20 Page 2 of 14

monetary damages, liquidated damages, prejudgment interest, and costs,
including reasonable attorneys’ fees as a result of Defendants’ failure to pay
Plaintiff and all others similarly situated proper overtime compensation for all
hours that Plaintiff and ail others similarly situated worked over forty (40) each
week.

2. Upon information and belief, for at least three (3) years prior to the
filing of this Complaint, Defendant has willfully and intentionally committed
violations of the FLSA and AMWA as described, infra.

ll. JURISDICTION AND VENUE

= The United States District Court for the District of North Dakota has
subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331
because this suit raises federal questions under the FLSA.

4. Plaintiffs claims under North Dakota state law form part of the
same case or controversy and arise out of the same facts as the FLSA claims
alleged in this Complaint. Therefore, this Court has supplemental jurisdiction over
Plaintiffs North Dakota state law claims pursuant to 28 U.S.C. § 1367(a).

5. Defendants conduct business within the State of North Dakota,
operating and managing a transportation and oil field equipment service in Ward
County.

6. Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)
and (c)(2), because the State of North Dakota has personal jurisdiction over

Defendants, and Defendants therefore “reside” in North Dakota.

Page 2 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et al.
U.S.D.C. (Dist. N.D.) Case No. 1:20-cv-_
Original Complaint—Collective Action
Case 1:20-cv-00101-DMT-CRH Document 1 Filed 06/05/20 Page 3 of 14

7. Plaintiff was employed by Defendants at their facility located in the
Western Division of the District of North Dakota.

8. The acts alleged in this Complaint had their principal effect within
the Western Division of the District of North Dakota, and venue is proper in this
Court pursuant to 28 U.S.C. § 1391.

il. THE PARTIES

9. Plaintiff is an individual and a resident and domiciliary of Williams
County.

10. Separate Defendant Rossco Crane & Rigging, Inc. (“Rossco”), is a
foreign business corporation registered to do business in North Dakota.

11. | Rossco’s registered agent for service is Search Company of North
Dakota, LLC, at 1709 North 9th Street, Suite 3, Bismarck, North Dakota 58501.

12. Separate Defendant Ross Kovach ("R. Kovach’) is an individual
and resident and domiciliary of North Dakota.

13. Separate Defendant Jere Kovach (“J. Kovach’) is an individual and
resident and domiciliary of North Dakota.

Il. FACTUAL ALLEGATIONS

14. ‘Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.

15. __R. Kovach is an owner, principal, officer and/or director of Rossco.

16. J. Kovach is an owner, principal, officer and/or director of Rossco.

17. | R. Kovach and J. Kovach jointly manage and control the day-to-day

operations of Rossco, including but not limited to the decision to not pay Plaintiff

Page 3 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et al.
U.S.D.C. (Dist. N.D.) Case No. 1:20-cv-__
Original Complaint—Collective Action
Case 1:20-cv-00101-DMT-CRH Document 1 Filed 06/05/20 Page 4 of 14

and similarly situated employees an overtime premium for hours worked in
excess of forty (40) per week.

18. Defendants have at least two (2) employees that handle, sell, or
otherwise work on goods or materials that have been moved in or produced for
commerce.

19. Defendants’ annual gross volume of sales made or business done
was not less than $500,000.00 (exclusive of excise taxes at the retail level that
are separately stated) during each of the three calendar years preceding the
filing of this complaint.

20. Defendants were Plaintiffs employer within the meaning of the
FLSA, 29 U.S.C. § 203(d), the N.D.C.C. § 34-06-01(3), at all times relevant to
this lawsuit.

21. ‘Plaintiff was employed by Defendants as an hourly Crane Operator
from August of 2016 until August of 2018, as a salaried Crane Operator from
August of 2018 until March of 2020, and as a salaried Field Supervisor from
March of 2020 until May of 2020.

22. At all times material herein, Plaintiff and those similarly situated
have been entitled to the rights, protections and benefits provided under the
FLSA.

23. At all times material herein, Plaintiff and similarly situated
employees have been misclassified by Defendants as salaried employees and as

exempt from the overtime requirements of the FLSA, 29 U.S.C. § 207.

Page 4 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et al.
U.S.D.C. (Dist. N.D.} Case No. 1:20-cv-___
Original Complaint—Collective Action
Case 1:20-cv-00101-DMT-CRH Document1 Filed 06/05/20 Page 5 of 14

24. At all relevant times herein, Defendants directly hired Plaintiff and
similarly situated employees to work at its job sites, paid them wages and
benefits, controlled their work schedules, duties, protocols, applications,
assignments and employment conditions, and kept at least some records
regarding their employment.

25. Crane Operators and Field Supervisors performed the same or
similar primary job duties, exercised the same or similar level of authority, and
worked the same or similar hours.

26. Crane Operators’ and Field Supervisors’ primary duties include
operating cranes at job sites, inspecting rigging for safety, hooking rigs up to
cranes, helping new operators with their work and reporting to the owner
regarding their progress, and supervising job sites.

27. Crane Operators and Field Supervisors sometimes check that lift
plans are filled out correctly and sign off on them.

28. As Crane Operators and Field Supervisors, Plaintiff and similarly
situated employees did not have the authority to hire or fire any other employee,
nor were their recommendations for hiring or firing given particular weight, nor did
they exercise independent judgment as to matters of significance.

29. Plaintiff and similarly situated Crane Operators and Field
Supervisors did not perform office or non-manual work as their primary duty.

30. Plaintiff and similarly situated Crane Operators and _ Field
Supervisors did not manage the enterprise or a customarily recognized

department or subdivision of the enterprise.

Page 5 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et al.
U.S.D.C. (Dist. N.D.) Case No. 1:20-cv-____
Original Complaint—Collective Action
Case 1:20-cv-00101-DMT-CRH Document 1 Filed 06/05/20 Page 6 of 14

31. Plaintiff and = similarly situated Crane Operators and Field
Supervisors did not customarily and regularly direct the work of at least two other
full-time employees.

32. Plaintiff and similarly situated Crane Operators and Field
Supervisors were classic blue-collar workers, spending physical, demanding,
long shifts working on and with machinery, and not in an office.

33. As Crane Operators and Field Supervisors, Plaintiff and similarly
situated employees regularly worked over forty (40) hours per week.

34. Defendants failed to pay Plaintiff and similarly situated Crane
Operators and Field Supervisors overtime premiums for hours worked over forty
(40) in a week.

35. At all relevant times herein, Defendants have deprived Plaintiff and
all other similarly situated Crane Operators and Field Supervisors of overtime
compensation for all of the hours worked over forty (40) per week.

36. Defendants knew or showed reckless disregard for whether their
actions violated the FLSA.

IV. REPRESENTATIVE ACTION ALLEGATIONS

37. Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.

38. Plaintiff brings this claim for relief for viclation of the FLSA as a
collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on
behalf of all persons similarly situated as salaried Crane Operators or salaried

Field Supervisors who were, are, or will be employed by Defendants within the

Page 6 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et al.
U.S.D.C. (Dist. N.D.) Case No. 1:20-cv-____
Original Complaint—Collective Action
Case 1:20-cv-00101-DMT-CRH Document 1 Filed 06/05/20 Page 7 of 14

applicable statute of limitations period, who are entitled to payment of the
following types of damages:

A. Regular wages and overtime premiums for all hours worked over
forty (40) hours in any week;

B. Liquidated damages; and

C. Attorney's fees and costs.

39. Plaintiff proposes the following collective under the FLSA:

All salaried Crane Operators and
Field Supervisors in the past three years.

40. In conformity with the requirements of FLSA Section 16(b), Plaintiff
has filed or will soon file a written Consent to Join this lawsuit.

41. The relevant time period dates back three years from the date on
which Plaintiffs Original Complaint—Collective Action was filed herein and
continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),
except as set forth herein below.

42. The members of the proposed FLSA collective are similarly situated
in that they share these traits:

43. They were paid a salary;

44. They were misclassified as salaried employees;

45. They were not paid proper overtime wages as required by the
FLSA;

46. They worked more than 40 hours in at least one week; and

47. They had substantially similar job duties, requirements, and pay
provisions.

Page 7 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et af.

U.S.D.C. (Dist. N.D.) Case No. 1:20-cv-
Original Complaint—Collective Action
Case 1:20-cv-00101-DMT-CRH Document 1 Filed 06/05/20 Page 8 of 14

48. _ Plaintiff is unable to state the exact number of the collective but
believes that there are at least two (2) other employees who worked as Crane
Operators or Field Supervisors and were misclassified as salaried employees.

49. Defendants can readily identify the members of the collective, who
are a certain portion of the current and former employees of Defendants.

50. The names and physical and mailing addresses of the probable
FLSA collective action plaintiffs are available from Defendants.

51. The email addresses of many of the probable FLSA collective
action plaintiffs are available from Defendants.

V. FIRST CAUSE OF ACTION
(Individual Claim for Violation of the FLSA)

46. Plaintiff repeats and re-aileges all previous paragraphs of this
Complaint as though fully incorporated in this section.

47. Plaintiff asserts this claim for damages and declaratory relief
pursuant to the FLSA, 29 U.S.C. § 201, ef seq.

48. At all times relevant to this Complaint, Defendants have been
Plaintiffs “employer” within the meaning of the FLSA, 29 U.S.C, § 203.

49. 29U.S.C. §§ 206 and 207 requires employers to pay all employees
a minimum wage for all hours worked up to forty (40) in one week and to pay one
and one-half times regular wages for all hours worked over forty (40) hours in a
week, unless an employee meets certain exemption requirements of 29 U.S.C. §

213 and all accompanying Department of Labor regulations.

Page 8 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et al.
U.S.D.C. (Dist. N.D.) Case No. 1:20-cv-____
Original Complaint—Collective Action
Case 1:20-cv-00101-DMT-CRH Document 1 Filed 06/05/20 Page 9 of 14

50. While Plaintiff worked as a salaried Crane Operator and a salaried
Field Supervisor, Defendants misclassified Plaintiff as exempt from the overtime
requirements of the FLSA.

51. Despite the entitlement of Plaintiff to overtime payments under the
FLSA, Defendants failed to pay Plaintiff an overtime rate of one and one-half
times his regular rate of pay for all hours worked over forty (40) in each week.

52. Defendants’ failure to pay Plaintiff all overtime wages owed was
willful.

53. By reason of the unlawful acts alleged herein, Defendants are liable
to Plaintiff for monetary damages, liquidated damages, and costs, including
reasonable attorneys’ fees, for all violations that occurred within the three (3)
years prior to the filing of this Complaint.

54. Defendants have not acted in good faith nor with reasonable
grounds to believe its actions and omissions were not a violation of the FLSA,
and, as a result thereof, Plaintiff is entitled to recover an award of liquidated
damages in an amount equal to the amount of unpaid minimum wage and unpaid
overtime premium pay described above pursuant to Section 16(b) of the FLSA,
29 U.S.C. § 216(b).

55. Alternatively, should the Court find that Defendants acted in good
faith in failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an

award of prejudgment interest at the applicable legal rate.

Page 9 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et al.
U.S.D.C. (Dist. N.D.) Case No. 1:20-cv-_
Original Complaint—Collective Action
Case 1:20-cv-00101-DMT-CRH Document 1 Filed 06/05/20 Page 10 of 14

VI. SECOND CAUSE OF ACTION
(Individual Claim for Violation of the N.D. Admin. Code)

56. Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.

57. Plaintiff asserts this claim for damages and declaratory relief
pursuant to the N.D. Admin. Code § 46-02-07-02, ef seq.

58. At all times relevant to this Complaint, Defendants were Plaintiffs
“employer” within the meaning of the N.D.C.C. § 34-06-01(3).

59. N.D. Admin. Code § 46-02-07-02(4) requires employers to pay
overtime pay at one and one-half times the regular rate of pay to any employee
for hours worked in excess of forty (40) hours in any one week, unless an
employee meets exemption requirements.

60. While Plaintiff worked as a salaried Crane Operator and a salaried
Field Supervisor, Defendants misclassified Plaintiff as exempt from the overtime
requirements of the N.D.C.C. and the N.D. Admin. Code.

61. Despite the entitlement of Plaintiff to overtime payments under the
N.D.C.C. and the N.D. Admin Code, Defendants failed to pay Plaintiff an
overtime rate of one and one-half times his regular rate of pay for all hours
worked over forty (40) in each week.

62. Defendants’ failure to pay Plaintiff all overtime wages owed was
willful.

63. By reason of the unlawful acts alleged herein, Defendants are liable
to Plaintiff for monetary damages, interest at the maximum rate allowable under

North Dakota law pursuant to N.D.C.C. § 34-14-09(1), double or treble damages

Page 10 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et al.
U.S.D.C. (Dist. N.D.) Case No. 1:20-cv-____
Original Complaint—Collective Action
Case 1:20-cv-00101-DMT-CRH Document1 Filed 06/05/20 Page 11 of 14

pursuant to N.D.C.C. § 34-14-09.1(2), and costs, including reasonable attorneys’
fees, for all violations that occurred within the two (2) years prior to filing this
complaint.

64. Defendants have not acted in good faith nor with reasonable
grounds to believe its actions and omissions were not a violation of the N.D.C.C.
and the N.D. Admin. Code, and, as a result thereof, Plaintiff and similarly situated
employees are entitled to recover an award of liquidated damages in an amount
equal to the amount of unpaid overtime premium pay described above.

65. Alternatively, should the Court find that Defendants acted in good
faith in failing to pay Plaintiff and the collective members as provided by the
N.D.C.C. and the N.D. Admin. Code, they are entitled to an award of
prejudgment interest at the applicable legal rate.

Vil. THIRD CAUSE OF ACTION
(Collective Action Claim for Violation of the FLSA)

66. Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully set forth herein.

67. Plaintiff asserts this claim for damages and declaratory relief on
behalf of all similarly situated employees pursuant to the FLSA, 29 U.S.C. § 201,
et seq.

68. At all times relevant to this Complaint, Defendants have been the
“employer” of Plaintiff and similarly situated employees within the meaning of the
FLSA, 29 U.S.C. § 203.

69. 29 U.S.C. §§ 206 and 207 require employers to pay all employees
a minimum wage for all hours worked up to forty (40) in one week and to pay one

Page 11 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et al.

U.S.D.C. (Dist. N.D.) Case No. 1:20-cv-
Original Complailnt—Collective Action
Case 1:20-cv-00101-DMT-CRH Document1 Filed 06/05/20 Page 12 of 14

and one-half times regular wages for all hours worked over forty (40) hours in a
week, unless an employee meets certain exemption requirements of 29 U.S.C. §
213 and all accompanying Department of Labor regulations.

70. Defendants misclassified Plaintiff and similarly situated salaried
Crane Operators and Field Supervisors as exempt from the overtime
requirements of the FLSA.

71. Despite the entitlement of Plaintiff and similarly situated salaried
Crane Operators and Field Supervisors to overtime payments under the FLSA,
Defendants failed to pay Plaintiff and similarly situated salaried Crane Operators
and Field Supervisors an overtime rate of one and one-half times their regular
rate of pay for all hours worked over forty (40) in each week.

72. Defendants’ failure to pay Plaintiff and similarly situated salaried
Crane Operators and Field Supervisors all overtime wages owed was willful.

73. By reason of the unlawful acts alleged herein, Defendants are liable
to Plaintiff and similarly situated salaried Crane Operators and Field Supervisors
for monetary damages, liquidated damages, and costs, including reasonable
attorneys’ fees, for all violations that occurred within the three (3) years prior to
the filing of this Complaint.

74. Defendants have not acted in good faith nor with reasonable
grounds to believe their actions and omissions were not a violation of the FLSA,
and, as a result thereof, Plaintiff and similarly situated salaried Crane Operators
and Field Supervisors are entitled to recover an award of liquidated damages in

an amount equal to the amount of unpaid minimum wage and unpaid overtime

Page 12 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et al.
U.S.D.C. (Dist. N.D.) Case No. 1:20-cv-____
Original Complaint—Collective Action
Case 1:20-cv-00101-DMT-CRH Document1 Filed 06/05/20 Page 13 of 14

premium pay described above pursuant to Section 16(b) of the FLSA, 29 U.S.C.
§ 216(b).

75. Alternatively, should the Court find that Defendants acted in good
faith in failing to pay Plaintiff and similarly situated salaried Crane Operators and
Field Supervisors as provided by the FLSA, Plaintiff and similarly situated
salaried Crane Operators and Field Supervisors are entitled to an award of
prejudgment interest at the applicable legal rate.

Vil. PRAYER FOR RELIEF

WHEREFORE, premises considered, Plaintiff Kevin Powers, individually
and on behalf of all others similarly situated, respectfully prays as follows:

A. That each Defendant be summoned to appear and answer this
Complaint;

B. That Defendants be required to account to Plaintiff, the collective
members, and the Court for all monies paid to Plaintiff and the collective
members;

C. A declaratory judgment that Defendants’ practices alleged herein
violate the FLSA;

D. A declaratory judgment that Defendants’ practices alleged herein
violate the N.D.C.C. and the N.D. Admin. Code;

E. Certification of, and proper notice to, together with an opportunity to
participate in the litigation, the class of all qualifying current and former

employees;

Page 13 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et al.
U.S.D.C. (Dist. N.D.) Case No. 1:20-cv-____
Original Complaint—Collective Action
Case 1:20-cv-00101-DMT-CRH Document 1 Filed 06/05/20 Page 14 of 14

F. Judgment for damages for all unpaid overtime wage compensation
owed under the FLSA;

G. Judgment for damages for all unpaid overtime wage compensation
owed under the N.D.C.C. and the N.D. Admin. Code;

H. Judgment for liquidated damages pursuant to the FLSA;

I. Judgment for liquidated damages pursuant to the N.D.C.C. and the
N.D. Admin. Code;

J. An order directing Defendants to pay Plaintiff and members of the
collective prejudgment interest, reasonable attorney's fees and all costs
connected with this action;

K. For a reasonable attorney's fee, costs, and pre-judgment interest;
and

L. Such other and further relief as this Court may deem just and
proper.

Respectfully submitted,

KEVIN POWERS, Individually

and on Behalf of All Others

Similarly Situated, PLAINTIFF
SANFORD LAW FIRM, PLLC

ONE FINANCIAL CENTER

650 SOUTH SHACKLEFORD, SUITE 411
LITTLE ROCK, ARKANSAS 72211

TELEPHONE: (501) 221-0088
: (888) 787-2040

 
   

 

 
 

d
ar No. 2001037
josh@sanfordlawfirm.com

Page 14 of 14
Kevin Powers, et al. v. Rossco Crane & Rigging, Inc., et al.
U.S.D.C. (Dist. N.D.) Case No. 1:20-cv-___
Original Complaint—Collective Action
